DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 21-26 and 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaanan et al. (US 2013/0188803 A1). 
As to claim 1, Shaanan discloses a hearing aid [100 on FIG. 1] having a hearing aid housing [Housing 108 on FIG. 1], the hearing aid housing having a first end [102 on FIG. 1] and a second end [108 on FIG. 1], the hearing aid comprising: 
The microphone 107 may be a directional microphone enabling the amplification of sounds received from the direction the microphone 107 may be pointing for the user of the earpiece 100. paragraph 0018]; 
a processing unit [Processor 208 on FIG. 2] configured to process the audio signal for compensating a hearing loss of a user [In an embodiment, inputs received from the microphone 107 may be used by the processor 208 to improve sound quality of outputs of the first speaker 202 and the second speaker 206. paragraph 021]; 
a battery [Battery 110 on FIG. 1] in the hearing aid housing [In an embodiment, the bendable wire 104 may be molded around the wires coupling the first speaker 202 and the second speaker 206 to the processor 208 and the battery 110. paragraph 0021]; 
one or more wireless communication units [RF transceiver 220 on FIG. 2] for wireless communication [The processor 208 may be coupled to the battery 110 and to a radio frequency (RF) transceiver 220, which is coupled to a second antenna 212. paragraph 0020]; 
at least a part of a first antenna [Antenna 212 on FIG. 2] for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units [In an embodiment the RF transceiver 220 may be a Bluetooth.RTM. transceiver and the antenna 212 may be configured to transmit and receive RF signals within the Bluetooth.RTM. frequency bands. paragraph 0020]; and 
a second antenna [Antenna 112 on FIG. 1] coupled with one of the one or more wireless communication units, wherein the second antenna is between at least a part of the battery and the second end of the hearing aid housing, wherein the second antenna comprises a magnetic core The antenna 112 may be a coil antenna wrapped around the battery 110 and the antenna 112 and diode or rectifier circuit may be configured to enable inductive charging of the battery 110 when the earpiece 100 is placed in proximity of a charging station. The battery 110 may be coupled to a circuit board 114. Although the antenna 112 is illustrated as a coil antenna wrapped around the battery 110, the antenna 112 may have other shapes and form factors, for example, a coil formed into a planar shape or a printed structure, such as a printed coil formed from a flexible film. paragraph 0018]. 

As to claim 2, Shaanan discloses the hearing aid according to claim 1, further comprising an earpiece coupled to the hearing aid housing via a cable, wherein the earpiece comprises a receiver and is configured to be at least partially inserted into an ear canal of the user [In an embodiment, the first speaker 202 and the second speaker 206 may be coupled to the processor 208 and the battery 110 by wires and a diode or rectifier circuit. In an embodiment, the wires may run through the rigid support arm 106 and the bendable wire 104. paragraph 0021].  

As to claim 3, Shaanan discloses the hearing aid according to claim 1, wherein the hearing aid housing is a first hearing aid part configured to be positioned behind an ear of the user, and wherein the hearing aid further comprises: a second hearing aid part configured to be positioned in the ear of the user [paragraph 0019]; and 
a coupling element coupling the first hearing aid part and the second hearing aid part [The speaker housing 102 may enclose a first speaker 202 and a second speaker 206.  paragraph 0020]. 

As to claim 4, Shaanan discloses the hearing aid according to claim 3, wherein the first hearing aid part comprises the battery, and wherein the second hearing aid part comprises a speaker [The speaker housing 102 may enclose a first speaker 202 and a second speaker 206. In an embodiment the first speaker 202 may be a high frequency speaker and the second speaker 206 may be a low frequency speaker. paragraph 0020]. 

As to claim 5, Shaanan discloses the hearing aid according to claim 3, wherein the coupling element comprises at least a part of the first antenna [paragraph 0020]. 

As to claim 20, Shaanan discloses the hearing aid according to claim 1, wherein the first antenna is located closer to a top side of the hearing aid housing than a bottom side of the hearing aid housing [FIG.2]. 

As to claim 21, Shaanan discloses a binaural hearing aid system comprising a first hearing aid and a second hearing aid to be provided at a first ear and a second ear of the user, respectively, wherein one or each of the hearing aids is a hearing aid according to claim 1 [paragraph 0017]. 


a microphone [Microphone 107 on FIG. 1] configured to receive an audio signal [The microphone 107 may be a directional microphone enabling the amplification of sounds received from the direction the microphone 107 may be pointing for the user of the earpiece 100. paragraph 0018]; 
a processing unit [Processor 208 on FIG. 2] configured to process the audio signal for compensating a hearing loss of a user [In an embodiment, inputs received from the microphone 107 may be used by the processor 208 to improve sound quality of outputs of the first speaker 202 and the second speaker 206. paragraph 021]; a battery [Battery 110 on FIG. 1] in the hearing aid housing [In an embodiment, the bendable wire 104 may be molded around the wires coupling the first speaker 202 and the second speaker 206 to the processor 208 and the battery 110. paragraph 0021]; 
one or more wireless communication units for wireless communication [The processor 208 may be coupled to the battery 110 and to a radio frequency (RF) transceiver 220, which is coupled to a second antenna 212. paragraph 0020]; 
at least a part of a first antenna for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units [In an embodiment the RF transceiver 220 may be a Bluetooth.RTM. transceiver and the antenna 212 may be configured to transmit and receive RF signals within the Bluetooth.RTM. frequency bands. paragraph 0020]; 
The antenna 112 may be a coil antenna wrapped around the battery 110 and the antenna 112 and diode or rectifier circuit may be configured to enable inductive charging of the battery 110 when the earpiece 100 is placed in proximity of a charging station. The battery 110 may be coupled to a circuit board 114. Although the antenna 112 is illustrated as a coil antenna wrapped around the battery 110, the antenna 112 may have other shapes and form factors, for example, a coil formed into a planar shape or a printed structure, such as a printed coil formed from a flexible film. paragraph 0018]; and 
an earpiece coupled to the hearing aid housing via a cable, wherein the earpiece comprises a receiver and is configured to be at least partially inserted into an ear canal of the user [In an embodiment, the first speaker 202 and the second speaker 206 may be coupled to the processor 208 and the battery 110 by wires and a diode or rectifier circuit. In an embodiment, the wires may run through the rigid support arm 106 and the bendable wire 104. paragraph 0021]. 

As to claim 23, Shaanan discloses the hearing aid according to claim 22, wherein the second antenna comprises a magnetic antenna [The antenna 112 may have other shapes and form factors, for example, a coil formed into a planar shape or a printed structure, such as a printed coil formed from a flexible film. paragraph 0018]. 



As to claim 25, Shaanan discloses the hearing aid according to claim 22, wherein a center of the battery is closer to the second end of the hearing aid housing than to the first end of the hearing aid housing [FIG. 2]. 

As to claim 26, see the rejection of claim 5 above. 

As to claim 41, see the rejection of claim 20 above.

As to claim 42, see the rejection of claim 21 above.











Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3-19, 22 and 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 24 of U.S. Patent No. 10,667,061 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 claimed a hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end which perform the feature of the second antenna is provided between an axis of the battery and the second end of the hearing aid.     
The pending claim 1 recited a hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end which perform the similar feature of wherein the second antenna is between at least a part of the battery and the second end of the hearing aid housing.
The difference between the two claims is that the pending claim 1 recited an additional element, “wherein the second antenna comprises a magnetic core and an electrical conductor around the magnetic core.” Limitations from patenting claim 2,  to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the limitations of patenting claim 2 to arrive at the pending claim 1 limitations.  

Pending claims 3-19, 22 and 26-40 have the same limitations comparing the patented claims 3-20 and 24 as shown on the table below.
				
Pending claims
Patented claims
1. A hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end, the hearing aid comprising:
a microphone configured to receive an audio signal;
a processing unit configured to process the audio signal for compensating a hearing loss of a user;
a battery in the hearing aid housing;
one or more wireless communication units for wireless communication;
at least a part of a first antenna for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units; and
a second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is between at least a part of the battery and the second end of the hearing aid housing, wherein the second antenna comprises a magnetic core and an electrical conductor around the magnetic core.
3. The hearing aid according to claim 1, wherein the hearing aid housing is a first hearing aid part configured to be positioned behind an ear of the user, and wherein the hearing aid further comprises:
a second hearing aid part configured to be positioned in the ear of the user; and
a coupling element coupling the first hearing aid part and the second hearing aid part.
4. The hearing aid according to claim 3, wherein the first hearing aid part comprises the battery, and wherein the second hearing aid part comprises a speaker.
5. The hearing aid according to claim 3, wherein the coupling element comprises at least a part of the first antenna.
6. The hearing aid according to claim 1, wherein the first antenna has a longitudinal extension in a first direction, and wherein the second antenna has a longitudinal extension in a second direction.
7. The hearing aid according to claim 6, wherein the first antenna is provided in one or more planes, the one or more planes forming an angle with the second direction, wherein the angle is in a range of 90 degrees+/−35 degrees.
8. The hearing aid according to claim 1, wherein the first antenna is configured for radiation in a first frequency range, and the second antenna is configured for radiation in a second frequency range.
9. The hearing aid according to claim 1, wherein the first antenna is an electric antenna and the second antenna is a magnetic antenna.
10. The hearing aid according to claim 1, wherein the first antenna is configured to operate at a frequency above 800 MHz.
11. The hearing aid according to claim 1, wherein the second antenna is configured to operate at a frequency below 100 MHz.
12. The hearing aid according to claim 1, wherein the second antenna is configured to operate at a frequency between 1 MHz and 100 MHz.
13. The hearing aid according to claim 1, wherein the first antenna is configured for data communication at a first bit rate.
14. The hearing aid according to claim 13, wherein the second antenna is configured for data communication at a second bit rate, the second bit rate being larger than the first bit rate.
15. The hearing aid according to claim 1, wherein the second antenna has an elongated configuration extending in a direction that is parallel to an axis of the battery.
16. The hearing aid according to claim 1, wherein the hearing aid housing has a surface configured to abut against the user of the hearing aid, and wherein the second antenna has a longitudinal axis forming a non-zero angle relative to a plane of the surface.
17. The hearing aid according to claim 16, wherein the longitudinal axis of the second antenna is perpendicular to the plane of the surface.
18. The hearing aid according to claim 1, wherein the first antenna is configured to operate at a frequency of 2.4 GHz.
19. The hearing aid according to claim 13, wherein the second antenna is configured for data communication at a second bit rate, the second bit rate being larger than the first bit rate by a factor of at least 10.
22. A hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end, the hearing aid comprising:
a microphone configured to receive an audio signal;
a processing unit configured to process the audio signal for compensating a hearing loss of a user;
a battery in the hearing aid housing;
one or more wireless communication units for wireless communication;
at least a part of a first antenna for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units;
a second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is between at least a part of the battery and the second end of the hearing aid housing; and
an earpiece coupled to the hearing aid housing via a cable, wherein the earpiece comprises a receiver and is configured to be at least partially inserted into an ear canal of the user.

26. The hearing aid according to claim 22, wherein the cable comprises at least a part of the first antenna.
27. The hearing aid according to claim 22, wherein the first antenna has a longitudinal extension in a first direction, and wherein the second antenna has a longitudinal extension in a second direction.
28. The hearing aid according to claim 27, wherein the first antenna is provided in one or more planes, the one or more planes forming an angle with the second direction, wherein the angle is in a range of 90 degrees+/−35 degrees.
29. The hearing aid according to claim 22, wherein the first antenna is configured for radiation in a first frequency range, and the second antenna is configured for radiation in a second frequency range.
30. The hearing aid according to claim 22, wherein the first antenna is an electric antenna and the second antenna is a magnetic antenna.
31. The hearing aid according to claim 22, wherein the first antenna is configured to operate at a frequency above 800 MHz.
32. The hearing aid according to claim 22, wherein the second antenna is configured to operate at a frequency below 100 MHz.
33. The hearing aid according to claim 22, wherein the second antenna is configured to operate at a frequency between 1 MHz and 100 MHz.
34. The hearing aid according to claim 22, wherein the first antenna is configured for data communication at a first bit rate.
35. The hearing aid according to claim 34, wherein the second antenna is configured for data communication at a second bit rate, the second bit rate being larger than the first bit rate.
36. The hearing aid according to claim 22, wherein the second antenna has an elongated configuration extending in a direction that is parallel to an axis of the battery.
37. The hearing aid according to claim 22, wherein the hearing aid housing has a surface configured to abut against the user of the hearing aid, and wherein the second antenna has a longitudinal axis forming a non-zero angle relative to a plane of the surface.
38. The hearing aid according to claim 37, wherein the longitudinal axis of the second antenna is perpendicular to the plane of the surface.
39. The hearing aid according to claim 22, wherein the first antenna is configured to operate at a frequency of 2.4 GHz.
40. The hearing aid according to claim 34, wherein the second antenna is configured for data communication at a second bit rate, the second bit rate being larger than the first bit rate by a factor of at least 10.

1. A hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end and comprising:
a microphone configured to receive an audio signal;
a processing unit configured to process the audio signal for compensating a hearing loss of a user;
a battery, wherein a center of the battery is closer to a second end of the hearing aid housing than to a first end of the hearing aid housing;
one or more wireless communication units for wireless communication;
at least a part of a first antenna for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units; and
a second antenna for emission and/or reception of an electromagnetic field, the second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is provided between an axis of the battery and the second end of the hearing aid.

3. The hearing aid according to claim 1, further comprising:
a first hearing aid part configured to be positioned in the hearing aid housing behind the ear of a user;
a second hearing aid part being configured to be positioned in the ear of a user; and
a coupling element coupling the first hearing aid part and the second hearing aid part.
4. The hearing aid according to claim 3, wherein the first hearing aid part comprises the battery, and wherein the second hearing aid part comprises a speaker.
5. The hearing aid according to claim 3, wherein the coupling element comprises at least a part of the first antenna.
6. The hearing aid according to claim 1, wherein the second antenna has a longitudinal extension in a second direction.
7. The hearing aid according to claim 6, wherein the first antenna is provided in one or more planes, the one or more planes forming an angle with the second direction, wherein the angle is in a range of 90 degrees+/−35 degrees.
8. The hearing aid according to claim 1, wherein the first antenna is configured for radiation in a first frequency range, and the second antenna is configured for radiation in a second frequency range.
9. The hearing aid according to claim 1, wherein the first antenna is an electric antenna and the second antenna is a magnetic antenna.
10. The hearing aid according to claim 1, wherein the first antenna is configured to operate at a frequency above 800 MHz during use.
11. The hearing aid according to claim 1, wherein the second antenna is configured to operate at a frequency below 100 MHz during use.
12. The hearing aid according to claim 1, wherein the second antenna is configured to operate at a frequency between 1 MHz and 100 MHz.
13. The hearing aid according to claim 1, wherein the first antenna is configured for data communication at a first bit rate.
14. The hearing aid according to claim 1, wherein the second antenna is configured for data communication at a second bit rate, the second bit rate being larger than the first bit rate.
15. The hearing aid according to claim 1, wherein the second antenna has an elongated configuration extending in a direction that is parallel to the axis of the battery.
16. The hearing aid according to claim 1, wherein the hearing aid housing has a surface configured to abut against a user of the hearing aid, and wherein the second antenna has a longitudinal axis forming a non-zero angle relative to a plane of the surface.
17. The hearing aid according to claim 15, wherein the longitudinal axis of the second antenna is perpendicular to the plane of the surface.
18. A binaural hearing aid system comprising a first and a second hearing aid to be provided at a first and a second ear of the user, respectively, wherein one or both of the hearing aids is a hearing aid according to claim 1.
19. The hearing aid according to claim 1, The hearing aid according to claim 1, wherein the first antenna is configured to operate at a frequency of 2.4 GHz.
20. The hearing aid according to claim 1, wherein the second antenna is configured for data communication at a second bit rate, the second bit rate being larger than the first bit rate by a factor of at least 10.
21. A hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end and comprising:
a microphone configured to receive an audio signal;
a processing unit configured to process the audio signal for compensating a hearing loss of a user;
a battery, wherein a center of the battery is closer to a second end of the hearing aid housing than to a first end of the hearing aid housing;
one or more wireless communication units for wireless communication;
at least a part of a first antenna for emission and/or reception of an electromagnetic field, the first antenna coupled with one of the one or more wireless communication units, wherein the first antenna is on a printed circuit board; and
a second antenna for electromagnetic field emission and/or electromagnetic field reception, the second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is provided between an axis of the battery and the second end of the hearing aid.
22. The hearing aid according to claim 21, wherein the first antenna is located closer to a top side of the hearing aid housing than a bottom side of the hearing aid housing.
23. A hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end and comprising:
a microphone configured to receive an audio signal;
a processing unit configured to process the audio signal for compensating a hearing loss of a user;
a battery, wherein a center of the battery is closer to a second end of the hearing aid housing than to a first end of the hearing aid housing;
one or more wireless communication units for wireless communication;
at least a part of a first antenna for emission and/or reception of an electromagnetic field, the first antenna coupled with one of the one or more wireless communication units, wherein the first antenna extends along a longitudinal side of the hearing aid housing; and
a second antenna for electromagnetic field emission and/or electromagnetic field reception, the second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is provided between an axis of the battery and the second end of the hearing aid.
24. A hearing aid having a hearing aid housing, the hearing aid housing having a first end and a second end and comprising:
a microphone configured to receive an audio signal;
a processing unit configured to process the audio signal for compensating a hearing loss of a user;
a battery provided closer to a second end of the hearing aid housing than to a first end of the hearing aid housing;
one or more wireless communication units for wireless communication;
at least a part of a first antenna for electromagnetic field emission and/or electromagnetic field reception, the first antenna coupled with one of the one or more wireless communication units;
a second antenna for emission and/or reception of an electromagnetic field, the second antenna coupled with one of the one or more wireless communication units, wherein the second antenna is provided between an axis of the battery and the second end of the hearing aid; and
an earpiece coupled to the hearing aid housing via a cable, wherein the earpiece is configured to be at least partially inserted into an ear canal of the user, and comprises a receiver.



Allowable Subject Matter
Claims 6-20 and 27-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 4, 2021